Citation Nr: 0118069	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction from 30 percent to 10 percent for the 
service-connected bilateral varicose veins was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal arose from a July 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the evaluation for the 
service-connected bilateral varicose veins from 30 to 10 
percent, effective October 1, 1998.  In April 1999, the 
veteran testified at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board) sitting in Cleveland, 
Ohio.  In August 1999, this case was remanded by the Board 
for additional development.


FINDINGS OF FACT

1.  The January 1988 VA examination report, used to grant the 
30 percent evaluation for the service-connected bilateral 
varicose veins, showed that the veteran's condition was 
described as mild and was manifested by slight varicose veins 
in both calves and thighs, with no evidence of sacculation, 
edema, pigmentation or ulceration; the April 1990 VA 
examination, used to confirm and continue the 30 percent 
disability evaluation, showed no edema of the knee or ankles.

2.  The July 1997 and February 1998 VA examinations, used to 
reduce the evaluation to 10 percent, showed that the 
veteran's bilateral varicose veins were described as mild, 
and were manifested by scattered spider veins in the lower 
extremities, with no edema or onychomycosis.

3.  The reduction in the evaluation was based on evidence 
that did demonstrate sustained improvement in the veteran's 
service-connected bilateral varicose veins.



CONCLUSION OF LAW

The 30 percent evaluation for the veteran's service-connected 
bilateral varicose veins from October 1, 1998 is not 
restored.  38 C.F.R. § 3.344 (a) & (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes four 
VA examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as treatment records.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for determining whether the 
reduction from 30 percent to 10 percent for the service-
connected bilateral varicose veins was proper.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.

The rating criteria pertaining to the evaluation of varicose 
veins were amended, effective January 12, 1998.  Prior to 
this amendment, a 10 percent disability would be assigned to 
moderate bilateral varicose veins manifested by varicosities 
of the superficial veins below the knees with symptoms of 
pain or cramping on exertion.  A 30 percent disability 
evaluation required moderately severe bilateral varicose 
veins involving the superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion and with no involvement of the deep 
circulation.  38 C.F.R. Part 4, Code 7120 (1997).

The regulations in effect after January 12, 1998 state that a 
10 percent evaluation is warranted for varicose veins with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted when there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation requires persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest which has been attributed to the 
effects of varicose veins.  38 C.F.R. Part 4, Code 7120 
(2000).  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25, using the bilateral factor (38 C.F.R. 
§ 4.26), if applicable.  See Note, 38 C.F.R. Part 4, Code 
7120 (2000).

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2000).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2000).

Initially, it is noted that the 30 percent disability 
evaluation for the veteran's service-connected bilateral 
varicose veins had been in effect for approximately 11 years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) do apply in 
this case.  In other words, the evaluation could not be 
reduced based on any one examination, unless the evidence, 
taken as a whole, showed sustained improvement.

The veteran was originally awarded service connection for 
bilateral varicose veins by a rating action issued in May 
1972.  Based upon a VA examination conducted in April 1972, 
he was granted a 10 percent disability evaluation for this 
condition.

In January 1988, the veteran was examined by VA.  It was 
noted that he had slight varicose veins of both of the calves 
and thighs, especially over the posterior thigh.  There was 
no evidence of sacculation, edema, pigmentation or 
ulceration.  The right lower extremity showed dilated veins 
that were more marked than on the left.  The diagnosis was 
mild bilateral varicose veins.  Based upon this examination, 
the veteran was awarded a 30 percent disability evaluation.  
This evaluation was confirmed and continued by a rating 
action issued in May 1990, which relied upon an April 1990 VA 
examination.  This examination indicated that the veteran had 
no edema at the knee or ankle levels.  Palpation demonstrated 
a cool sensation over the feet.

The veteran was afforded a VA examination in July 1997.  It 
was noted that he had both heart disease and peripheral 
vascular disease.  He complained that his legs ached 
constantly.  The examination of the extremities revealed no 
distal edema, no onychomycosis and no other abnormalities.  
Pulsations were decreased in the distal extremities and the 
arterial pulses were decreased bilaterally.  He had scattered 
spider veins on the legs.  There was a 4 cm mild varicose 
vein to the right distal extremity with minimal varicosities 
on the right.  His skin tone was normal and there was some 
numbness over the varicose vein areas.  The examiner 
commented that the veteran's leg pain was due to arterial 
disease and not to the varicose veins.  A February 1998 
examination found no significant venous abnormalities.  The 
assessments were status post venous stripping on the left 
performed in 1969, long saphenous and mild varicosities to 
the right distal extremity.  

The veteran was seen at VA in April 1999; at that time, he 
indicated that he did not want to undergo a Doppler study for 
circulation.  He was then examined by VA in February 2000.  
This examination showed two or three varicose veins in each 
leg.  They were not prominent and there was no edema.  The 
femoral, popliteal and pedal pulses were absent bilaterally.  
The impression was varicose veins.  The examiner opined that 
the veteran's varicose veins were mild in severity and that 
the symptoms of pain and claudication were related to 
peripheral vascular disease.

After a review of the evidence, it is found that the 
reduction was proper and that restoration of the 30 percent 
disability evaluation is not warranted.  Initially, because 
the veteran's condition had stabilized, the evaluation could 
not be reduced on any one examination, unless the evidence, 
taken as a whole, demonstrated sustained improvement in the 
condition.  38 C.F.R. § 3.344(a) & (c) (2000).  In the 
instant case, the undersigned finds that the evidence 
demonstrated that the veteran's bilateral varicose veins had 
undergone sustained improvement.  There is no symptomatology 
or findings related to varicose veins which would warrant the 
assignment of an evaluation greater than 10 percent under 
either the old or the new rating criteria.  Rather, the 
veteran's condition is manifested by two to three varicose 
veins on each leg and has been described as mild in severity.  
Therefore, it is found that the reduction to 10 percent was 
warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 30 percent disability evaluation for the service-
connected bilateral varicose veins.


ORDER

Restoration of the 30 percent disability evaluation for the 
service-connected bilateral varicose veins is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

